People v Ingram (2020 NY Slip Op 02653)





People v Ingram


2020 NY Slip Op 02653


Decided on May 6, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 6, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
JOSEPH J. MALTESE
BETSY BARROS
VALERIE BRATHWAITE NELSON
ANGELA G. IANNACCI, JJ.


2018-11551
 (Ind. No. 1070/18)

[*1]The People of the State of New York, respondent,
vAlvin Ingram, appellant.


Paul Skip Laisure, New York, NY (Emily T. Lurie of counsel), for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Morgan J. Dennehy of counsel; Robert Ho on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Martin P. Murphy, J.), imposed July 18, 2018, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
The defendant did not validly waive his right to appeal (see People v Lopez, 6 NY3d 248, 256). The Supreme Court's oral colloquy suggested that waiving the right to appeal was mandatory rather than a right the defendant was being asked to voluntarily relinquish (see People v Rivera, 171 AD3d 1097; People v Moncrieft, 168 AD3d 982). Moreover, the court failed to ascertain on the record whether the defendant read and understood the written waiver or discussed it with his counsel (see People v Brown, 122 AD3d 133, 139). Nevertheless, the sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
RIVERA, J.P., MALTESE, BARROS, BRATHWAITE NELSON and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court